



COURT OF APPEAL FOR ONTARIO

CITATION: Berman v. Berman, 2021 ONCA 439

DATE: 20210617

DOCKET: C68897

Gillese, Tulloch and Roberts
    JJ.A.

BETWEEN

Yakov Eitan Berman

Appellant

and

Alissia Berman

Respondent

Aaron Franks, Michael Zalev and
    Courtney Wile, for the appellant

Dani Z. Frodis and Arin Tint, for the respondent

Heard and delivered orally: June
    15, 2021

On appeal
    from the order of Justice Peter A. Douglas of the Superior Court of Justice,
    dated November 5, 2020, and from the costs order, dated December 1, 2020.

REASONS FOR DECISION

[1]

The appellant father appeals from the dismissal
    of his motion to prevent the parties daughter from changing elementary schools
    and the motion judges costs order against him. The parties daughter has been
    raised in the Jewish faith. The respondent mother, the custodial parent with
    sole decision-making authority, wishes to enrol their daughter in the local
    Catholic school.

[2]

The appellant raises the same main issue on appeal as he argued before
    the motion judge: he says their daughters attendance at a Catholic school is
    in breach of paragraph 3 of the final order of Fryer J. that she be raised in
    the Jewish faith. Paragraph 3 reads as follows: Eliana shall be raised in the
    Jewish faith, however, she shall not be prevented from participating in
    Catholic holidays with the respondent and her family.

[3]

The motion judge rejected the appellants argument. He accepted that the
    respondents decision to change the daughters school was within the
    respondents sole decision-making authority and the daughters best interests
    in the circumstances that included the unchallenged facts that the daughter was
    being bullied at her present school and the local Catholic school was
    academically superior. Importantly, he also found that the respondent was
    committed to raising the daughter in the Jewish faith and had confirmed with
    the Catholic school that she would be exempt from attending religious
    instruction and practice. He did not accept the opinion proffered by the
    appellants expert because he found that the expert was unaware of the
    accommodations that the Catholic school was prepared to make which,
    significantly, the motion judge included in his order. As a result, he found no
    breach of paragraph 3 of Fryer J.s order. He ordered the appellant to pay the
    respondent costs of $4,500.

[4]

We see no error warranting appellate intervention. The motion judge
    carefully considered the evidence before him. He was not required to accept the
    experts opinion and explained why he did not. Absent reversible error, it is
    not this courts role to reweigh the evidence, as the appellant is inviting us
    to do. Similarly, we see no error in the motion judges costs award, which was
    reasonable, fair and proportionate.

[5]

Accordingly, the appeal is dismissed.

[6]

As agreed, the respondent is entitled to her costs of the appeal, fixed
    at $7,500, all inclusive, payable by the appellant within 90 days.

E.E.
    Gillese J.A.

M.
    Tulloch J.A.

L.B. Roberts
    J.A.


